10

11

12

13

14

15

16

17

18

19

20

'21

22

23

24

25

26

27

28

    

i“ :`;,.»z»: §
MAR 0'7
OLERK, U.S. D|STF%|CT OOU|`“TT

EASTEF}N DlSTFt|CT OF<EI\\)JFOF\NIA
BY

 

DEPUTV CLEFH(

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

MYCHAL REED, Case No. 1:18-cv-00297-AWI-EPG (PC)

Plaintiff, NOTICE AND ORDER THAT INMATE
WITNESS IS NO LONGER NEEDED AS
v. WITNESS IN THESE PROCEEDINGS,
AND THAT THE WRIT OF HABEAS
D. MADSEN, CORPUS AD TESTIFICANDUM IS
DISCHARGED
Defendant.

(ECF NO. 36)
As to Mvchal Reed, CDC# AE-9821

 

 

 

 

A settlement conference in this case commenced on March 7, 2019, at 9:30 a.m., and
plaintiff Mychal Reed, inmate, has given testimony before the Court. Inmate Witness _N_IM
Reed, CDC# AE-9821, is no longer needed by the Court as a witness in these proceedings, and
the Writ of Habeas Corpus Ad Testificandum as to this inmate, issued on February 1, 2019, is
HEREBY DISCHARGED.

IT IS SO ORDERED.

M %/@M

UNiTED sTATEs MQCHSTRATE JUDGE

 

